                                                                                                                                
Exhibit  10.1

 

MANUFACTURING AGREEMENT

 

 

Adamis APC-5000 Dry Powder Inhaler and other Related Products

 

This MANUFACTURING AGREEMENT (the “Agreement”) is entered into this 29th day of
June, 2015 (the “Effective Date”) between Adamis Pharmaceuticals Corporation
(“Buyer”), a Delaware corporation having an office located at 11682 El Camino
Real, Suite #300, San Diego, CA 92130 and Phillips Plastics Corporation
(“Seller”), a Wisconsin corporation, having its headquarters at 1201 Hanley
Road, Hudson, WI 54016. Buyer and Seller may sometimes be referred to
individually as a (“Party”) or collectively as the (“Parties”).

 

WHEREAS, Seller is a contract manufacturer and is in the business of
manufacturing and assembling medical device components and subassemblies for its
customers and has considerable engineering, development, and manufacturing
experience in the area of injection molded plastic and metal parts;

 

WHEREAS, Buyer is a medical device / pharmaceutical / biotechnology company;

 

WHEREAS, Buyer desires to engage the services of Seller to assist with the
manufacture and/or assembly of the Finished Device (defined below) and Seller
has expressed a willingness to assist Buyer with same;

 

WHEREAS, at Buyer’s request, Seller has submitted proposal number(s) 23830-M5404
Rev 00 dated April 29th, 2015, entitled Taperhaler (hereinafter the
“Proposal(s)”); which Proposal(s) are hereby incorporated by reference and
attached hereto as Exhibit C, or if mutually agreed to by the Parties,
consecutively numbered Exhibit C’s (i.e. Exhibit C-1, C-2, etc.); and

 

WHEREAS, the Parties hereby agree that their efforts shall be governed by the
terms and conditions set forth herein.

 

NOW, THEREFORE, in reflection of these affirmations, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties do hereby
agree as follows:

1.

DEFINITIONS

In addition to other terms which may be defined herein, the following terms,
when the first letter is capitalized, whether in singular or plural form, as
appropriate, shall have the meanings set forth in this Section.

a.

“Affiliates” shall mean any corporation, association, or other entity that
directly or indirectly owns, is owned by, or is under common ownership with
Buyer or with Seller, respectively, either currently or during the term of this
Agreement.  As used in this definition, the terms "owns", "owned", or
"ownership" mean the direct or indirect

--------------------------------------------------------------------------------

possession of more than fifty percent (50%) of the voting securities, income
interest, or a comparable equity in such business entity.

b.

“Buyer Furnished Material(s)” or “BFM(s)” means those components, subassemblies,
substances, parts or materials that (i) are not independently manufactured or
sourced by Seller, or (ii) are provided by or on behalf of Buyer to Seller on
consignment or other similar basis for incorporation into a Finished
Device.  For the avoidance of Doubt, BFMs are not to be considered Products.

c.

“Claim(s)” shall mean any third party (i.e., other than Buyer and Seller or
their respective Affiliates) action, suit, arbitration, hearing, inquiry,
proceeding, complaint, charge, allegation, investigation or the like.  

d.

“Delivery Date” means the date Products or Finished Devices are scheduled to be
delivered to the Delivery Location as specified by the Purchase Order and/or
Forecast.

e.

“Delivery Location” means the location to which the Products or Finished Devices
must be delivered by the common carrier, as specified by the applicable
Statement or Work, Purchase Order and/or Forecast.

f.

“Design Responsibility” shall mean: (i) responsibility for obtaining all
regulatory clearances from the FDA, comparable foreign regulatory agencies,
and/or any other federal, state, and local agencies with regulatory authority;
(ii) responsibility for registration pursuant to Section 510(k) of the Federal
Food Drug And Cosmetic Act [21 USC §360];  and (iii) responsibility for ensuring
that the specifications and other documents governing the manufacture and/or
assembly of Product or Finished Device under this Agreement are consistent with
any applicable regulatory requirements established by such regulatory
authorities.

g.

“Device History Record” shall have the meaning ascribed in 21 CFR 820.

h.

“Device Master Record” shall have the meaning ascribed in 21 CFR 820.

i.

“FDA” shall mean the U.S. Food and Drug Administration.

j.

“Finished Device(s)” means the finished medical device manufactured and/or
assembled by Seller as further set forth in the Statements of Work and/or
Proposal(s). The Finished Device may be further defined by mutually agreed upon
specifications or other requirements documents.  For the avoidance of doubt,
Finished Devices are not Products as defined herein.

k.

“Forecast” means the reasonable estimate of Buyer’s future requirements for
Products or Finished Devices after taking into account all reasonably
foreseeable circumstances for the timeframe noted herein.

2

 

--------------------------------------------------------------------------------

l.

“Improvement” means Intellectual Property that is developed by either Party or
jointly that incorporates, exploits, or cannot be used without employing all or
any part of a Party's existing Intellectual Property.

m.

“Intellectual Property” means all patents, applications for patents,
discoveries, inventions, trade secrets, know-how, confidential information,
works of authorship, including computer programs and software, industrial
design, trade secrets, mask works, and other intellectual property rights
recognized in any jurisdiction, including Improvements.

n.

“Kickback” means a direct or indirect offer of money, fee, commission, gift,
gratuity, thing of value or compensation for the purpose of improperly obtaining
or rewarding favorable treatment.

o.

“Lead Time” means the typical period of time between the date a Purchase Order
for Product or Finished Device is received by Seller and the date the item can
be available for shipment.

p.

“Long Lead Materials” means any parts, components, subassemblies, materials, or
supplies that are to be incorporated into the Product or Finished Device which
Seller must commit, as of the then current date, to ensure the Delivery Date.

q.

“Loss” or “Losses” shall mean any and all liabilities, damages, losses, costs,
fines, penalties, expenses or the like (including reasonable legal and
attorneys’ fees).

r.

“Manufacturing Activity” or “Manufacturing Activities” means respectively, a
manufacturing or assembly activity, or the manufacturing or assembly activities,
performed by Seller in the manufacture and supply of Products or Finished
Devices hereunder.

s.

“Material Breach” means a breach which is so substantial that is makes it
financially or temporally (but for more than a brief period) impractical or
impossible for the non-breaching Party to continue performance under the terms
of the Agreement if not timely cured by the breaching Party, such that the
non-breaching party will not be able to obtain what was negotiated without
seeking performance elsewhere.   

t.

“Medical Device” shall have the meaning defined by the Federal Food, Drug, and
Cosmetic Act, 21 United States Code §321(h) which reads substantially as
follows, “a medical device is an instrument, apparatus, implement, machine,
contrivance, implant, in vitro reagent, or other similar or related article,
including a component part, or accessory which is: (i) recognized in the
official National Formulary, or the United States Pharmacopoeia, or any
supplement to them; (ii) intended for use in the diagnosis of disease or other
conditions, or in the cure, mitigation, treatment, or prevention of disease, in
man or other animals; or (iii) intended to affect the structure or any function
of the body of man or other animals, and which does not achieve any of its
primary intended purposes through chemical action within or on the body of man
or other animals and which is not dependent upon being metabolized for the
achievement of any of its primary intended purposes”.

3

 

--------------------------------------------------------------------------------

u.

“Minimum Buy” means any parts, materials, components, or supplies that are to be
incorporated into the Product or Finished Devices which are reasonably
obtainable in the marketplace, but only in a minimum order, package, lot size or
the like.

v.

“New Product Technology" means new technology that specifically relates to the
Product or Finished Device, including without limitation, the design, layout,
specifications or component parts, and is solely, uniquely or specifically
related to the Project.

w.

“Non Cancelable Non Returnable” or “NCNR” means materials or components
purchased from suppliers under terms and conditions that prohibit cancellation
of the order and/or return of the material.

x.

“Product(s)” means the component parts manufactured or sourced by Seller as
further set forth in the Statements of Work and/or Proposal.  The Products may
be further defined by mutually agreed to specifications or other requirements
documents.  For the avoidance of doubt, the portions or components of a Medical
Device that is not being manufactured or sourced independently by Seller shall
not be considered Products.

y.

“Specification(s)” means, as applicable, the specifications listed in the
applicable Statement of Work or Exhibit D as amended form time to time by mutual
agreement of Buyer and Seller.  

z.

“Price(s)” means the amount paid by Buyer to Seller for Product or Finished
Devices as set forth in Section 3(e) or the applicable Statement of Work or
Exhibit C.

aa.

“Purchase Order(s)” means a binding order for the purchase of Products, Finished
Devices or Tooling issued in accordance with and subordinate to this Agreement.

bb.

“Statement(s) of Work” or “SOW(s)” shall have the meanings set forth below in
Section 2(b).

cc.

“Tooling” or “Tool(s)” means any tool, mold, jig, fixture or other personal
property other than capital equipment used in the manufacture of Product.

2.

CONTRACT TYPE

a.

This Agreement is a “firm-fixed-price” “build-to-print” contract. This Agreement
is not a design, development, or engineering services contract. Save for
continuous improvement activities and routine engineering change orders, no
design, development, or engineering services are contemplated or permitted under
this Agreement.

b.

A description of the Manufacturing Activities to be performed may be contained
in statements of work attached as individual exhibits to this Agreement in
consecutively numbered “Exhibit A’s”, beginning with Exhibit A-1, A-2, A-3 and
so forth (each a “Statement of Work” or “SOW”).  Each SOW shall be dually
executed by a duly

4

 

--------------------------------------------------------------------------------

authorized representative of each Party and shall be subject to and deemed a
part of this Agreement upon execution.  To the extent that any terms and
conditions set forth in a SOW conflict with the terms and conditions set forth
in this Agreement. (excluding other SOWs), the terms and conditions of this
Agreement shall control, unless otherwise expressly agreed upon by the Parties
in such SOW.

c.

Affiliates may accede to, become bound by, and avail themselves to the rights
and remedies of this Agreement by signing or otherwise entering a SOW.  Such
Affiliates shall (i) then be bound by the terms and conditions of this Agreement
as having entered into the Agreement by themselves, and (ii) shall, with respect
to the SOW executed by the Affiliate, be considered either a “Buyer” or “Seller”
as defined herein.     For the avoidance of doubt, a Party shall be jointly and
severally liable for the obligations of its Affiliates.

3.

PURCHASE ORDERS AND PRICE AND SELLER AS A SOLE SOURCE SUBCONTRACTOR

a.

Forecast. At approximately six (6) months prior to the anticipated date of FDA
approval of the APC-5000 DPI x 2 Product, Buyer shall furnish Seller with an
initial twelve (12) month rolling Forecast. On the first day of each month
thereafter, Buyer shall furnish Seller with an updated twelve (12) month rolling
Forecast. Should Buyer fail to provide monthly updates to the Forecast as
required above, then the most recent Forecast furnished by Buyer shall auto roll
by deleting the first month and adding a new twelfth (12) month with zero (0)
quantity in the new twelfth month.

b.

Binding and Non-Binding Forecasts. Quantities of Product and/or Finished Device
in the first three (3) months of the Forecast are not cancelable and constitute
Buyer’s binding obligation to purchase such items. The last nine (9) months of
the Forecast are non-binding with respect to Product or Finished Device being
purchased. Buyer, in its sole discretion, may cancel or reschedule any scheduled
deliveries in the last nine (9) months of the current forecast. Notwithstanding
Buyer’s right to cancel or reschedule in the last nine (9) months of the current
Forecast, Buyer acknowledges that Seller will rely upon the Forecasts in
scheduling work, and in committing to purchase Long Lead Material, NCNR
material, and/or Minimum Buy material, and Buyer shall be liable for the related
liabilities and expenses that Seller necessarily incurs to ensure fulfillment of
the Forecast.

c.

Purchase Orders. Concurrent with each monthly update of the Forecast, Buyer
shall issue Purchase Order(s) for new binding obligations not covered by
previous Purchase Orders, which Purchase Orders shall include: the Product or
Finished Device, quantity, Specifications, Delivery Date (which shall be in
accordance with the applicable Lead Time), Delivery Location and Price.

d.

THE TERMS OF THIS AGREEMENT AND ALL EXHIBITS ATTACHED HERETO SHALL BE
CONTROLLING AND ANYINCONSISTENT TERMS OR CONDITIONS ON ANY PURCHASE ORDER, SALES
ACKNOWLEDGEMENT OR OTHER DOCUMENTATION GIVEN OR

5

 

--------------------------------------------------------------------------------

RECEIVED BETWEEN THE PARTIES SHALL HAVE NO EFFECT AND SUCH TERMS AND CONDITIONS
ARE EXPRESSLY DISCLAIMED AND EXCLUDED.

e.

Price. The Price for Product and/or Finished Device is shown in either the
applicable Statement of Work or Exhibit C.  Notwithstanding, the Parties
recognize the cost of the materials may become volatile beyond Seller’s
reasonable control, and the Parties agree that should the cost of any
material(s) on the Product’s bill-of-material vary by more than plus or minus
five percent (5%), the Price will be adjusted to reflect changes in production
costs. Documentation will be made available upon request to substantiate
increases in price due to material cost increases. At or prior to the
anniversary of the Effective Date, the Parties shall negotiate in good faith to
establish new Prices for the coming year. In the event that the Parties are
unable to agree upon new Prices, Seller shall provide Buyer with its
documentation and information regarding its price structure (i.e. open book
pricing), and Seller shall be entitled to a substantially similar margin or
profit structure as compared to that which is in existence as of the commercial
launch of production (as evidenced by Seller’s verifiable documentation).
Notwithstanding, commencing two (2) years after the commercial launch of
production, and re-occurring in subsequent two (2) year intervals thereafter (at
the anniversary of each two year period), Buyer shall have the right to
benchmark Seller’s Price against those of third parties, taking into
consideration similar volumes, geographical locations and scope of Manufacturing
Activities.  The information learned in any benchmarking exercises shall be
considered in good faith by the Parties and factored into the on-going good
faith price negotiations.  

f.

Delays. Seller shall: (i) promptly notify Buyer, in writing, about any and all
material delays; (ii) promptly discuss any such delays with Buyer; and (iii)
work with Buyer to mitigate such delays.

g.

Payment Terms.  Payment terms are net thirty (30) days from the date of Seller’s
invoice.

h.

  Seller as the Sole Source Subcontractor.  Commencing on the Effective Date of
this Agreement, and continuing for a period of five (5) years from the date of
commercial launch of the APC-5000 DPI x 2 Product: (i) neither Buyer nor its
Affiliates, or their successors in interest whether by sale, merger,
reorganization, change in control or otherwise (collectively the “Restricted
Parties”), shall source, purchase, buy or otherwise receive or have manufactured
the Taperhaler Product (providing the Seller has not committed a Material Breach
of the Agreement), or any next generations or spin-offs of this Product or
substantially similar products (collectively the “Single Source Product(s)”),
from a party other than Seller or its successors in interest, on a direct or
indirect basis, including through the utilization of third party contractors,
partners or agents (collectively the “Restriction”), and (ii) subject to the
terms and conditions herein, Seller, and/or its successors in interest, have,
and are hereby granted, for the term of the Restriction, the exclusive right to
be the sole source physical manufacturer of the Single Source Products on a
global worldwide basis.  

6

 

--------------------------------------------------------------------------------

For the avoidance of doubt, the Restriction shall apply to and prevent the
Restricted Parties from manufacturing or producing the Single Source Products
itself and/or other forms of in-sourcing.  The Restriction shall also apply to
and prevent the Restricted Parties from selling, licensing or otherwise
providing its pharmaceutical product or technology to a third party and then
having the third party manufacture or use the Single Source Products.  The above
referenced Restriction is irrevocable but may be terminated early only if: (i)
Seller terminates this Agreement or a SOW early for Seller’s convenience
pursuant to Section 8(b); or (ii) pursuant to a written amendment to this
Agreement, executed by both Parties hereto, expressly terminating all or a
portion of the Restriction; or (iii) Buyer terminates this Agreement pursuant to
Section 8(b) because of Seller’s Material Breach. In the event that this
Agreement or SOW is terminated pursuant to Seller’s uncured Material Breach as
set forth in Section 8(b), Seller hereby agrees to execute the aforementioned
amendment terminating the Restriction, or applicable part thereof.  The
Restriction may be terminated in whole or in part, dependent upon what SOWs the
applicable parties elect to terminate as the case may be.  Each Party
acknowledges and agrees that a breach of the above paragraph may cause the other
Party irreparable harm to which breach of contract or monetary damages may be
inadequate.  Accordingly, the harmed party shall be entitled to, without waiving
any other rights or remedies, injunctive or equitable relief from a court of
competent jurisdiction to remedy any threatened or actual breach of this
Agreement.       

4.

REGULATORY COMPLIANCE

a.

Buyer has Design Responsibility for all Products and Finished Devices under this
Agreement.  Seller shall not make any change to the Product’s or Finished
Device’s design, manufacturing process, materials, or components without Buyer’s
prior written approval.

b.

Seller maintains FDA registered facilities which have controls that comply with
21 CFR Part 820 and 21 CFR Part 210/211. Seller is also certified to several ISO
Standards including: ISO 9001:2008, ISO 13485:2003, and ISO 14001. Seller is
compliant with, but not registered or certified to: (i) Pharmaceutical Affairs
Law 2002 (PAL) [Japan]; (ii) Medical Device Directive 93/42/EEC [Europe]; (iii)
ISO 60601-1, and (iv) ISO 60601-1-2. During the performance of this Agreement,
Seller shall continue to maintain the above registrations and/or certifications
applicable to the Products, Finished Devices and/or Manufacturing Activities and
also continue to comply, if applicable, with those laws, directives, or
standards listed above to which Seller is not currently registered or certified
and all laws and regulations (including without limitation any applicable FDA
cGMP requirements) directly related to the manufacture of Products, Finished
Devices or Manufacturing Activities.

c.

Seller shall comply with all applicable anti-bribery and anti-collusion laws,
statutes and regulations; and neither Party shall offer, grant, demand or accept
bribes, illegal payments, payoffs or Kickbacks in exchange for business
opportunities or favorable treatment by with one another.

7

 

--------------------------------------------------------------------------------

d.

In addition to the regulatory requirements set forth in Sections 4(a) through
4(d) above, Seller shall also comply with the quality requirements document
attached hereto as Exhibit E, or the then current version of the quality
requirements or quality agreement as mutually agreed to by the Parties in
writing (the “Quality Agreement”).

e.

Seller shall maintain true and accurate books, records, test and laboratory
data, reports and all other information relating to all services performed under
this Agreement, including all information required to be maintained by
applicable laws.

f.

Seller shall make its facilities and all records relating to the services
performed hereunder available to the FDA or other regulatory authorities at
times agreed with such authorities and shall notify Buyer if the FDA or other
regulatory authority begins or schedules an inspection of Seller’s records,
facilities, or manufacturing processes related to the services and provide Buyer
access to any documentation related to or resulting from the inspection.

g.

Seller hereby certifies it does not and shall not employ, contract with or
retain any person directly or indirectly to perform services under this
Agreement if such person is debarred under 21 U.S.C. 335a (a) or (b) or other
equivalent laws, rules, regulations or standards of any other relevant
jurisdiction.

h.

Seller will cooperate in providing to Buyer any nonconfidential information in
its control relating to this Agreement that Buyer may reasonably require in
connection with its regulatory or governmental filings, provided that such
information shall be provided in whatever form held by Seller. If applicable,
Seller will provide a letter permitting FDA to reference its relevant drug
master file.

5.

CONFIDENTIALITY

That certain Non-Disclosure Agreement executed by the Parties and made effective
February 18, 2015 is incorporated herein by reference and made a part of this
Agreement.

6.

INTELLECTUAL PROPERTY

a.

Ownership.   Each of the Parties hereto owns Intellectual Property developed or
acquired at its own expense which pre-existed or exists independently of this
Agreement.  Each Party shall continue to own its Intellectual Property and all
Improvements thereto.  

b.

No Third Party Intellectual Property.  Except as specified or approved in
writing in advance by Buyer, Seller will not knowingly incorporate into the
Finished Device or Product any Intellectual Property that is owned by third
parties.  Buyer acknowledges that Seller has not made and is not obligated to
make any independent inquiry or investigation as to whether the Product,
Finished Device or Manufacturing Activities infringe upon any patent, copyright
or trade secret.

c.

Improvements and New Product Technology.  Seller hereby assigns and agrees to
assign to Buyer all right, title and interest in and to all Improvements to
Buyer’s

8

 

--------------------------------------------------------------------------------

Intellectual Property that Seller may develop in the performance of this
Agreement and any New Product Technology.  Buyer hereby assigns and agrees to
assign to Seller all right, title and interest in and to all Improvements to
Seller’s proprietary methods, processes and know-how developed in the
performance of this Agreement.  The Parties will cooperate fully to execute
assignments and other documents, and furnish evidence, as may be necessary and
appropriate, to effectuate the other’s rights to respective Improvements.

d.

Limited License to Buyer’s Technology.  Solely for the purposes of carrying out
its obligations under this Agreement, Buyer grants to Seller a limited,
revocable, non-exclusive license to use Buyer’s respective Intellectual
Property.

e.

Seller Proprietary Methods, Processes and Know-How.  Notwithstanding the
foregoing, Buyer acknowledges and agrees that Seller may utilize its proprietary
methods, processes and know-how during the Manufacturing Activities contemplated
hereunder and that the ownership of any such proprietary methods, processes and
know-how are and will remain solely with Seller.  Unless expressly provided
herein, no other rights or licenses in any Intellectual Property shall be
provided or conferred from one Party to another.

7.

ORDER OF PRECEDENCE

All exhibits attached hereto form an integral part of this Agreement (the
“Exhibits”).  The provisions of each Exhibit shall be incorporated by reference
into and be deemed to be a part of this Agreement.  If any conflict exists
between the provisions of this Agreement and the following documents, or among
the provisions of the Exhibits themselves, the order of precedence shall be as
follows:

i.

This Agreement

ii.

Exhibit A – the Statements of Work or SOWs

iii.

Exhibit B – the Nondisclosure Agreement

iv.

Exhibit C – the Proposal(s)

v.

Exhibit D – Specifications

vi.

Exhibit E – Quality Agreement

8.

TERM AND TERMINATION

a.

Unless terminated earlier in accordance with the provisions set forth below in
this Section 8, the initial term of this Agreement shall be for a period of five
(5) years commencing from the Effective Date.  After the initial term, this
Agreement will automatically renew on its yearly anniversary for successive one
(1) year increments unless either Party provides the other Party at least ninety
(90) days written notice of its intent not to renew at the end of the then
current renewal term.  Notwithstanding the expiration or termination of this
Agreement or a SOW, this Agreement shall remain in effect solely with respect to
any on-going SOWs that are still operative until those SOWs terminate or expire.

9

 

--------------------------------------------------------------------------------

b.

This Agreement and/or any SOW may be terminated early by: (i) mutual agreement
of the Parties hereto; (ii) for convenience by Seller upon one hundred twenty
(120) days advance written notice to Buyer; or (iii) either Party upon the
other’s Material Breach; provided, the non-breaching Party has given written
notice of such perceived breach and the breaching Party has failed to cure such
breach within thirty (30) days of receipt of such notice.

c.

Upon either Party providing written notice of its intent to terminate this
Agreement or any SOW for convenience, Seller shall, with respect to the SOWs
being terminated: (i) immediately cease all work in progress; (ii) immediately
notify any subcontractors to stop work; (iii) await instructions from Buyer as
to how to conduct itself during the ninety (120) days following the notice; and
(iv) perform any Manufacturing Activities requested by Buyer within such ninety
120) day period that can be completed within such period; provided, such request
is for Manufacturing Activities that, except for the termination, would have
been within the scope of this Agreement.

d.

Notwithstanding the foregoing, in the event (i) this Agreement is terminated for
convenience by Seller, and (ii) provided Buyer is and remains current in its
payment obligations, Buyer shall have the right to make a last-time-buy of
Product or Finished Devices. The quantity of such last-time-buy shall not exceed
one hundred twenty percent (120%) of the quantity actually ordered by Buyer and
delivered by Seller in the six (6) month period preceding termination. Such
last-time-buy shall be governed by the terms of this Agreement.

e.

With respect to any SOW being terminated, Buyer's obligation and liability to
Seller shall be payment for: (i) all Manufacturing Activities within the scope
of that SOW which were performed up to the effective date of termination,
including any expenses for Long Lead Materials and NCNR materials; (ii) any
approved out-of-pocket expenses up to and including the effective date of
termination; and (iii) all services requested by Buyer following notice of
termination.

f.

Termination or expiration of this Agreement and/or any SOW shall not relieve a
Party its obligation incurred prior to the termination or expiration date.  The
terms, conditions, rights and obligations of this Agreement that are intended by
their natural meaning to survive the expiration or termination of this Agreement
or any SOW shall do so.

9.

FORCE MAJEURE

Neither Seller nor Buyer shall be liable for a failure to perform under this
Agreement on account of incidents of force majeure, including but not limited to
strikes, lockouts, fires, floods, other casualties, explosions, acts of God,
material procurement problems that could not have been reasonably avoided,
governmental actions, state of war or other similar causes beyond the reasonable
control of Seller or Buyer; provided, that the Parties shall resume performance
as rapidly as possible after the force majeure incident ceases, and each Party’s
obligations to perform under this Agreement shall be suspended only for the
reasonable duration of the force majeure incident.  Seller shall not be liable
to Buyer

10

 

--------------------------------------------------------------------------------

for delay or failure to perform that is attributable to Buyer’s delay or
inability to provide BFMs, secure regulatory approvals, and/or Buyer’s failure
to perform its other obligations and responsibilities.

10.

INDEPENDENT CONTRACTOR

Seller and Buyer are independent contractors.  Neither Party shall be construed
to be a partner, joint venturer, franchisee, employee, principal, agent,
representative or participant of or with the other for any purpose
whatsoever.  Neither Party shall have any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other.

11.

RESPONSIBILITIES

a.

With respect to the Manufacturing Activities performed hereunder, Seller shall,
as applicable, manufacture, supply or assemble the Products or Finished Devices
initiated and developed by Buyer in accordance with the Specifications and
timeframes agreed to by Seller and Buyer.  Seller will exercise diligence in the
fulfillment of its obligations hereunder and its performance will be in
accordance with the regular practices of the injection molded plastics industry
and the terms and conditions contained herein.  

b.

Seller’s role is limited to that of a contract manufacturer and it does not, and
has not, engaged in the initiation or the development of any product, the
component parts of any product, a finished device, and/or the related designs
and specifications.  Accordingly, Buyer shall be responsible for design and
manufacturing defects and compliance with the requirements of medical or
combination device manufactures or sellers as set forth in the Federal Food,
Drug and Cosmetic Act; comparable foreign regulatory agencies; and/or any other
federal, state, or local agencies, except to the extent that the aforementioned
laws and regulations expressly designate a responsibility to a contract
manufacturer.  Seller, its employees and contractors may rely upon instructions
and information provided by Buyer, or any person designated by Buyer, and
Seller, its employees, agents and contractors shall not incur any liability for
such reliance for the actions they take in reliance upon the instructions and
information provided by Buyer, its employees, agents and contractors.  

c.

The Parties shall cooperate in the investigation of any customer complaint
related to the use of the Product or Finished Device. In addition, each of the
Parties shall notify the other promptly if any batch or lot of the Product or
Finished Device is the subject of a recall, market withdrawal or correction, and
the Parties shall cooperate in the handling and disposition of such recalled,
withdrawn or corrected Product or Finished Devices.  To the extent that a
recall, market withdrawal or correction  relates to Seller’s failure to deliver
the Product or Finished Device in accordance with the Specifications, and to the
extent that such recall, market withdrawal or correction occurs within the
applicable shelf life of the product, Seller shall, in addition to the remedies
provided below in Section 12, reimburse Buyer for the direct and verifiable
costs for the inspection, testing, sorting, quarantine, shipping and
re-installation of the

11

 

--------------------------------------------------------------------------------

recalled, withdrawn or corrected Product or Finished Device; provided, Seller’s
liability for this reimbursement shall not exceed ten percent (10%) of the total
amount paid to Seller by Buyer for the nonconforming Product or Finished Device
in the preceding one (1) year period ending on the date that such Product or
Finished Device was recalled, withdrawn or corrected.

d.

To the extent that a recall, market withdrawal or correction is attributable to
the acts or omissions of an entity that supplied Seller one or more BFMs, such
recall, market withdrawal, or correction shall not be deemed Seller’s failure to
conform to the Specifications or an act or omission of Seller, unless such
recall, market withdrawal, or correction is predominately attributable to
Seller’s gross negligence or willful misconduct or Seller’s Material Breach of
the Quality Agreement set forth on Exhibit E attached hereto.

12.

LIMITED WARRANTY

a.

Limited Product Warranty:  For a period of twelve (12) months from the time of
delivery, Seller warrants that the Products shall be manufactured in accordance
with the Specifications and be free from defects in materials and
workmanship.  In the event that a Product fails to comply with this limited
product warranty, Seller shall either: repair, replace, or refund the Purchase
Price (including transportation cost) of the non-conforming Product returned to
Seller.  

b.

Limited Finished Device Warranty:  If applicable, for a period of twelve (12)
months from the time of delivery, Seller warrants that the Finished Devices
shall be assembled in accordance with the Specifications and under cGMP
conditions and regulations and be free from defects in materials and
workmanship.  In the event that a Finished Device fails to comply with this
limited finished device warranty, Seller shall either: repair, replace, or
refund the Purchase Price (including transportation cost) of the non-conforming
Finished Device returned to Seller.  Notwithstanding anything to the contrary,
the foregoing limited finished device warranty and remedy shall not apply to any
defects and/or nonconformities associated in any BFMs; except to the extent that
Seller failed to discover such defects and/or nonconformities and was in
material violation of the Quality Agreement set forth on Exhibit E.

c.

Limited Tooling Warranty:  The Tooling supplied hereunder (if any) shall be free
from defects in material and workmanship and shall be capable of producing the
number of units, shots or cycles set forth in the Proposal attached hereto (i.e.
the “useful life” of the Tool); provided, the Tooling is made, operated and
maintained by Seller at Seller’s facility.  In the event that a Tool fails to
comply with the limited tooling warranty stated above, Seller shall either:
repair, replace, or refund the purchase price (including transportation cost) of
the non-conforming Tool.   Once a Tool has produced the number of units, shots
or cycles set in the Proposal and is past its useful life, all maintenance,
repairs, upkeep and modifications to the Tool shall be at Buyer’s sole expense,
except for routine cleaning and maintenance. Long before the end of a tools
useful life, Buyer and Seller will negotiate an appropriate strategy

12

 

--------------------------------------------------------------------------------

to insure that product meeting all specifications can be achieved. A cost
schedule of maintenance, expected repairs and upkeep will be provided to Buyer
in advance.

d.

THE FOREGOING LIMITED WARRANTIES AND ASSOCIATED REMEDIES ARE THE SOLE AND
EXCLUSIVE WARRANTIES PROVIDED HEREUNDER.  SELLER MAKES NO OTHER GUARANTEES OR
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES ON
DESIGN, PERFORMANCE, NON-INFRINGEMENT, AND/OR ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

13.

INFRINGEMENT

a.

In the event Buyer is enjoined for using or reselling Product or Finished
Devices delivered under this Agreement due to claims that Seller’s methods or
processes infringe the intellectual property rights of a third party, Seller
shall remedy such claims by either: (i) re-manufacturing the Product or Finished
Device such that it no longer infringes, (ii) procuring a license enabling Buyer
to continue to use and resell the Product or Finished Device, or (iii) if
neither of the foregoing is economically feasible, refunding the Price of the
infringing Product or Finished Device returned to Seller.

b.

THE FOREGOING REMEDY IS THE SOLE AND EXCLUSIVE REMEDY IN THE EVENT SELLER’S
METHODS OR PROCESSES INFRINGE A THIRD PARTY’S INTELLECTUAL PROPERTY. SELLER HAS
NO RESPONSIBILITY OR OBLIGATION OF ANY KIND TO REMEDY CLAIMS THAT THE PRODUCT’S
OR FINISHED DEVICE’S DESIGN OR SPECIFICATIONS INFRINGE A THIRD PARTY’S
INTELLECTUAL PROPERTY.

14.

SELLER’S INDEMNIFICATION OF BUYER

Seller agrees to defend, indemnify and hold harmless, at its own cost, Buyer and
its Affiliates and their respective employees, directors, officers and agents
against Losses that result from third party personal injury Claims, whether
actual or threatened, arising from: Seller’s failure to manufacture Product in
conformance with Specifications; Seller’s failure to assemble the Finished
Device in conformance with the Specifications; and/or Seller’s gross negligence
or willful misconduct.

15.

BUYER’S INDEMNIFICATION OF SELLER

Subject to: (i) Seller’s warranty obligations in Section 12; (ii) Seller’s
infringement obligations in Section 13; and (iii) Seller’s indemnification
obligations in Section 14; Buyer will defend, indemnify and hold harmless, at
its own cost, Seller and its Affiliates and their respective employees,
directors, officers and agents from and against any and all other Losses
incurred in connection with any Claim, whether actual or threatened, regardless
of cause including but not limited to: defects in the design; claims that
Product or Finished Device infringes a third party’s intellectual property;
omissions by Buyer in

13

 

--------------------------------------------------------------------------------

inspecting, marketing, or distributing Buyer’s final products; and/or Buyer’s
negligence or willful misconduct.

16.

LIMITATION OF LIABILITY

EXCEPT WITH RESPECT TO THIRD PARTY CLAIMS REQUIRED TO BE INDEMNIFIED PURSUANT TO
EITHER SECTION 14 OR 15, OR A MATERIAL BREACH OF SECTION 3(H) REGARDING
EXCLUSIVITY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OF ANY KIND REGARDLESS OF HAVING
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

NOTWITHSTANDING ANY TERM OR CONDITION IN THIS AGREEMENT TO THE CONTRARY, SAVE
FOR DAMAGES ARISING OUT OF A SELLER’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
ITS INDEMNIFICATION OBLIGATIONS SET FORTH HEREIN, SELLER’S MAXIMUM LIABILITY
HEREUNDER SHALL BE LIMITED TO THE LESSER OF: (A) THE DOLLAR VALUE OF THE
PRODUCTS OR FINISHED DEVICES ACTUALLY DELIVERED IN THE PRECEEDING TWELVE MONTHS;
OR (B) ONE MILLION DOLLARS ($1,000,000.00).

If at a later date once the volumes for commercial production are more defined
(based on the Forecast or actual annual order volumes of Product or Finished
Devices being ordered by Buyer), the Parties shall revisit the aggregate
liability cap above and negotiate modifications to the upper limitation of the
cap in good faith.  Any modifications to the aggregate liability cap shall be
memorialized in a written amendment to this Agreement.   

INSURANCE

During the Term of this Agreement and at all times that Seller performs
Manufacturing Activities hereunder, Seller shall maintain in full force and
effect, at its own expense, insurance coverage in the forms and amounts set
forth below:

a.

Worker’s Compensation and Employers Liability Insurance.  Worker’s compensation
insurance as required by law or regulation.  Additional employer’s liability
insurance in amounts not less than $1,000,000 per accident for bodily injury and
$1,000,000 per incident by disease.

b.

Commercial General Liability.  Commercial General Liability insurance with
minimum combined single limits for bodily injury and property damage of
$1,000,000 per occurrence and $2,000,000 aggregate.  The Commercial General
Liability coverage shall also include products and completed operations
liability with an aggregate limit of $2,000,000.

17.

DISPUTE RESOLUTION

The Parties recognize that disputes, controversies, causes of action, or claims
relating to the provisions or performance of this Agreement may arise from time
to time during the

14

 

--------------------------------------------------------------------------------

Term of this Agreement or thereafter (hereinafter “Dispute(s)”. Within sixty
(60) days of learning or becoming aware of a Dispute or potential Dispute, the
Party shall provide the other Party’s authorized representatives with written
notice of the Disputes.  The Parties shall then attempt to resolve any such
Disputes through good faith negotiations.  If mutually agreeable resolutions are
not negotiated within ninety (90) days, the Parties agree that any remaining
Disputes may, upon mutual agreement of the Parties, be settled by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) and its Supplementary Procedures for
International Commercial Arbitration, then in effect, as modified or
supplemented by this Section 18. If binding arbitration is agreed upon by the
Parties, the following shall apply:

a.

The arbitration venue will be in the State of Wisconsin, United States of
America, unless otherwise agreed upon by the Parties. The arbitration shall be
conducted in the English language. Initially, if appropriate, the arbitration
will be conducted with a single arbitrator.  If the issue cannot be resolved,
the arbitration will be handled as follows: The arbitration will be conducted
before a panel of three (3) arbitrators. Each arbitrator will be an individual
with substantial commercial transactional experience of at least fifteen (15)
years in a corporate or judicial legal setting. The arbitration panel will be
selected as follows: the Parties will request a list of ten (10) arbitrators
drawn from the AAA's panel of commercial arbitrators. From this list, both
Parties will each choose one arbitrator. After they have been notified of their
panel selection, the two (2) arbitrators will agree on a third arbitrator from
the list of ten (10), who will be the chair of the panel, and the panel will be
final.

b.

The decision of the majority of the arbitrators will be the panel’s decision.
The arbitrators will not have the authority to add, change, or disregard any
term of this Agreement. The arbitrators shall have the authority to enforce any
terms agreed upon by the Parties or otherwise required to be adhered to pursuant
to this section of the Agreement. The arbitrators’ decision will be in writing
and binding on the Parties, and judgment on the arbitration award may be entered
by a court of competent jurisdiction.

c.

Nothing within this provision shall prevent the Parties from seeking a court
order for injunctive relief, if necessary, so as to stop or prevent the misuse
or misappropriation of its Confidential Information, including but not limited
to its Intellectual Property and trade secrets.

18.

MISCELLANEOUS

a.

The Parties acknowledge and agree that Seller may be dedicating specific
manufacturing floor space and other capital or human resources towards the
manufacture and supply of Product hereunder.  The Parties also acknowledge and
agree that once these items are dedicated or obtained, it may be burdensome,
impractical or expensive to redeploy or idle such resources on a temporary or
long-term basis.  While the specifics of any such considerations are unknown as
of the Effective Date of this Agreement, the Parties agree to negotiate the idle
capacity or redeployment arrangements at a later date (if applicable).  Any such
agreements will

15

 

--------------------------------------------------------------------------------

be memorialized in either an addendum to this Agreement or a subsequently
executed Statement of Work.

b.

Equal Opportunity and Affirmative Action.  Phillips Plastics Corporation,
through its responsible managers, recruits, hires, advances, trains and promotes
in all job titles without regard to race, color, religions, sex, national origin
age, disability or veteran status.  As a federal contractor/subcontractor,
Phillips Plastics Corporation is subject to the requirements of: Executive Order
11246, as amended (Equal Employment Opportunity); Section 2012 of the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974; Section 503 of the
Rehabilitation Act of 1973; and Executive Order 13201 (Notice of Employee Rights
Concerning Payment of Union Dues).  It is a Phillips Plastics Corporation
requirement that all applicable suppliers, subcontractors and service providers
to Phillips Plastics Corporation adhere and fully comply under the foregoing
executive orders (clauses incorporated by reference).

c.

Any notice or other communication in connection with this Agreement shall be in
writing, in person, by Federal Express or similar courier service, by fax to a
Party’s current fax number or, if within the United States, by certified U.S.
Mail.  Such notices shall be deemed to be given (i) if in person, or by national
courier service, when received by a Party, (ii) if by certified U.S. Mail,
return receipt requested, four (4) days after posting properly addressed and
postage prepaid, or (iii) upon fax transmission, provided that the sender
retains electronically dated documentary proof of successful transmission (if
the fax transmission is not made on a regular business day or is made after 5
p.m. it shall be effective on the next business day).  Any notice shall be
addressed as follows:

 

If to Buyer:Adamis Pharmaceuticals Corporation

Attn: Karen Daniels

11682 El Camino Real, Suite #300

San Diego, CA 92130

Email: _kdaniels@adamispharma.com______________

 

If to Seller:Phillips Plastics Corporation

Attn:  Contracts Coordinator

1201 Hanley Road

Hudson, WI 54016

Email: ContractCoordinator@phillipsmedisize.com

d.

Each Party represents to the other that it is under no legal impediment that
would prevent their signing this Agreement or performing the same.

e.

Except as may be required by applicable law, neither Party shall issue any press
release or external announcement without the other’s prior written
consent.  Notwithstanding anything else in this Agreement, each party may make
such disclosures in its filings and disclosures with the Securities and Exchange

16

 

--------------------------------------------------------------------------------

Commission or otherwise as such party in good faith concludes are necessary or
appropriate in order to comply with its obligations under securities laws or
applicable laws. If a party is required to disclose confidential information of
the other party as part of a judicial process, government investigation, legal
proceeding, or other similar process, if it is reasonably possible to do so,
such party shall give the other party prior written notice of the requirement
and an opportunity to seek an appropriate protective order or modification of
any disclosure.

f.

During the term of this Agreement and for a period of one (1) year thereafter,
neither Party shall, on its own account or that of a third party, solicit, or
recruit, either directly or indirectly, any employee of the other for employment
or any other services.  

g.

In case any provision (or portion thereof) of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, except in
those instances where removal or elimination of such invalid, illegal or
unenforceable provision would result in a failure of consideration hereunder,
such invalidity, illegality or unenforceability shall not affect the remaining
provisions and the remaining provisions shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  The
captions and headings used in this Agreement are for reference only and shall
not be construed in any way as terms or used to interpret the provisions of this
Agreement.

h.

Domestic shipments shall be delivered F.O.B. Seller’s plant, loaded on the truck
of carrier designated by Buyer. International shipments shall be delivered
Ex-Works (Incoterms 2010) Seller’s plant, loaded on the truck of carrier
designated by Buyer.  

i.

This Agreement shall not be assigned in whole or in part by either Party without
the written consent of the other which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, a Party may assign this Agreement to a
purchaser of all or substantially all of that Party’s business to which this
Agreement pertains without the prior consent of the other Party.

j.

This Agreement and the Exhibits hereto constitute and contain the entire
understanding and agreement between the Parties with respect to the subject
matter hereof.  

k.

This Agreement shall be construed in accordance with the laws of Wisconsin,
without regard to its choice of law rules.  The jurisdiction and venue shall be
the state and federal courts located in the State of Wisconsin.

l.

This Agreement may be modified only by a written document signed by an
authorized representative of each Party and which refers to this Agreement.

m.

Each Party may be currently or in the future be developing information
internally or receiving information in confidence from other parties that may be
similar or competitive to the information received from the other Party herein.
Accordingly, nothing in this Agreement shall be construed as a representation or
inference that

17

 

--------------------------------------------------------------------------------

either Party will not develop information, products or processes, for itself or
others, that either relate to or compete with the products or processes
contemplated by the other Party hereto.

n.

Each Party acknowledges that it participated in the negotiation and preparation
of this Agreement and that it had the opportunity to consult with an attorney of
its choice in connection therewith.  Ambiguities, if any, in this Agreement
shall not be construed against either Party, irrespective of which Party may be
deemed to have drafted the Agreement or authorized the ambiguous provision.

o.

No waiver of the provisions or requirements of this Agreement shall be deemed,
or shall constitute, a waiver of any subsequent breach, whether or not similar,
nor shall any waiver constitute a continuing waiver.

p.

A PDF or other reproduction of this Agreement may be executed by the Parties and
shall be considered valid, binding and effective for all purposes.  This
Agreement may be signed in counterparts, each of which shall constitute an
original, but all of which together shall constitute one and the same Agreement.

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives effective as of the Effective Date.

 

Adamis Pharmaceuticals CorporationPhillips Plastics Corporation

 

By:_________________________By: _____________________________

 

Title:_________________________Title:_____________________________

 

Date: _________________________Date: _____________________________

 

 

18

 

--------------------------------------------------------------------------------

*EXAMPLE*

 

Exhibit A

Statement of Work Template

 

Exhibit A-# Statement of Work No. 00#

 

Project Name and Scope of Statement of Work

 

This Statement of Work is entered into and subject to the terms and conditions
of the Manufacturing Agreement by and between Adamis Pharmaceuticals
Corporation(“Buyer”) and Phillips Plastics Corporation (“Seller”) as of
_________________, 2015 (the “Agreement”).  Together, this Statement of Work and
the Agreement and all applicable exhibits and amendments thereto constitute the
terms and conditions under which Seller will perform the work set forth below.

 

I.Description of Manufacturing Activities:

 

 

II.Materials and Instruction to be Provided by Buyer:

 

III.Period of Performance:

Start Date:

Anticipated Completion Date:

 

IV.Deliverables:

 

V.Designated Buyer Representative:

Name:

Phone:

Email:

 

VI.Designated Seller Representative:

 

Name:

Phone:

Email:

 

VII.Price, Costs and Payment:

(as applicable)

 

VIII.Miscellaneous:

 

IX.Attachments:

(if any)

 

--------------------------------------------------------------------------------

Exhibit B

 

Nondisclosure Agreement dated February 18, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

Exhibit C

Proposal(s)

 

 

Proposal for the Taperhaler Product numbered 23830-M5404 Rev 00 and dated April
29th, 2015

 

 

 

 

3

 

--------------------------------------------------------------------------------

Exhibit D

Specifications

 

The Specifications and similar requirements expressly referenced in the
Proposal(s) or Statements of Work.

 

The Specifications may be mutually agreed to by the Parties at a later date, or
modified pursuant to the mutual written agreement of the Parties.

 

 

--------------------------------------------------------------------------------

Exhibit E

Quality Agreement

 

I. General

·

Capitalized terms not defined in this document shall have the meaning ascribed
in the Agreement.


·

Seller shall be ethical in its relationship with Buyer. Ethical conduct includes
protecting confidential and intellectual property from other companies.

 

·

Prints, gages, and other property consigned by Buyer to Seller shall be
surrendered upon Buyer’s request.

 

·

If there is a known discrepancy, or an unclear, incorrect, or incomplete
document (e.g., description, specifications, data sheets, drawings, samples),
either party shall notify the other without delay and seek clarification and/or
agreement to resolve the issue.

 

  II. Quality Assurance System

·

Seller shall maintain a quality management system which shall be capable of
meeting the applicable requirements of 21CFR820, ISO 9001:2008 and ISO
13485:2003.

 

·

All Products, Finished Devices and services under the Agreement shall be
manufactured and tested in accordance with the above requirements and any
applicable Seller specifications and procedures, at a minimum.

 

III. Audits and On-site Inspections

·

Buyer shall be entitled to audit Seller to evaluate its compliance with the
quality requirements set forth in Section II above.  Audits require reasonable
advance notice. Seller may deny access to and/or inspection of proprietary
manufacturing methods and other industrial secrets if compliance can be
demonstrated through other means.

 

IV. Changes

·

Seller shall at all times comply with the change control procedures specified in
the Agreement (if any) and in Seller’s Quality Management System.

 

·

Seller shall give Buyer notice prior to any “significant change(s)” and afford
Buyer the opportunity to evaluate such change.

 

·

“Significant change(s)” are those changes that Seller reasonably believes could
affect the safety and effectiveness of a Product or Finished Device and may
include, but are not limited to: critical process changes or new indications for
uses, labeling changes, the use of a different facility, changes in manufacture,
process or packaging of the Product or Finished Device, changes in sterilization

--------------------------------------------------------------------------------

procedures, changes in the design specifications, circuits, components, raw
materials, principle of operation, or physical layout of the device, or changes
in the overall Quality Management System.

 

V. Record Retention

·

Seller shall retain device history records (DHR) for complete devices for a
period that is determined by the expected life and storage period of the device,
but not less than 2 years from the date of product release by the organization
or as specified by relevant regulatory requirements.  Records and samples (if
applicable) shall be retained and available for inspection during the life of
the Product or Finished Device.  If the business relationship terminates, then
Buyer may be required to transfer such records or copies of such records to
Buyer’s custody.  Such transfer will be at the option and upon the request of
Buyer.

 

VI. Product Complaints

·

Buyer will be solely responsible for the reporting of adverse experiences with
respect to the Product or Finished Device to the FDA and other global regulating
bodies.  Seller is responsible for adverse event reporting as prescribed in
Seller’s Quality Management System, after consultation with the customer.

 

·

Seller will notify Buyer without delay, of any customer complaints or medical
adverse event reports that implicate the processes used in the manufacture of
the device (e.g., manufacturing, filling, packaging and/or distribution).

 

·

Seller will notify Buyer without delay of any Product or Finished Device
complaints, or internal problems which could result in a customer complaint.

 

·

Seller will conduct internal investigations, record reviews, and sample
evaluation as required to determine the validity of any complaint and report the
results to the Buyer.  The nature of the complaint will dictate the response
time.

 

VII. Field Alerts and Recalls

·

In the event the Buyer is required or voluntarily decides to recall or withdraw
Product or Finished Devices that implicates a manufacturing process, Seller will
cooperate fully in connection with such a recall or withdrawal.   Seller will
provide appropriate contact information to the Buyer for this purpose.  Buyer
will be responsible for disposing of any recalled or withdrawn Product or
Finished Devices.

 

VIII. Subcontracting

·

If Seller receives production or test equipment, software, services, materials,
semi-finished parts or other supplies from third parties or subcontractors for
the manufacture or quality assurance of their products, Seller shall ensure that
these are in compliance with its documented quality management system including
those for monitoring subcontractors, whether it be by contract with these
parties or through carrying out sufficient tests as are necessary to assure
compliance with

2

 

--------------------------------------------------------------------------------

the quality management system and with any known existing governmental
regulations.

 

·

As required in Section IV, significant subcontracting changes will require
notification to the Buyer.

 

IX. Certifications

·

Buyer will provide the applicable Finished Device, Product and component
descriptions via engineering drawings and material, process and quality
specifications.  Seller will certify in writing that the Finished Devices,
Products and components meet all requirements of these specifications.  If Buyer
supplies customer furnished material with the order, Seller shall use such
material to fulfill the order.  For all customer furnished material, Buyer shall
furnish lot number, serial number, date code, part number and other data
necessary to identify and track the material.  Seller shall also certify
conformance to any process specification called for on the manufacturing
documentation.

 

X. Redress

 

·

Any quality notices required to be given to Seller should be addressed as
follows:

 

Phillips Plastics Corporation

Attention: Quality Assurance Manager

1201 Hanley Road

Hudson, Wisconsin 54016

 

3

 

--------------------------------------------------------------------------------

 